DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Applicant’s arguments to claim 1 are directed towards amendments that are not being entered. Regarding applicant’s argument to claim 12, since the claim does not provide the limitation of the entirety of the guiding surfaces needed to be parallel, at least some portion of the guiding surfaces are parallel to each other and thus meets the limitations of the claims. Regarding applicant’s argument directed towards claim 13, although there appears to be a gap, Woo discloses that the part is fastened and the guiding surfaces are fastened to each other (Fig.4 refs 315 and 12 see also [0073, 0111]). Thus, there is a reasonable expectation that the surfaces are actually in contact with each other upon insertion, so as to prevent departure. Regarding applicant’s argument to claims 19 and 20, Johnson discloses the use of tapered connection to a spray arm to allow for self-realignment (Col.4 lines 36-44), which is believed to be the same reason as applicants invention. Since the purposes of the structures are the same, and they perform the same function, one of ordinary skill in the art would reasonably expect that the claimed configuration of the guiding surfaces would not be found critical to the self-alignment of the arm. See MPEP 2144.04(IV)(B) and 2144.04(VI)(C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woo et al. (20170354312A1) hereafter W1. W1 discloses and arm holder with a . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711